Citation Nr: 1826198	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  11-01 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  From April 8, 2011 to December 12, 2012, entitlement to a rating in excess of 20 percent for lumbar strain.

2.  From January 1, 2014, entitlement to a rating in excess of 40 percent for lumbar strain.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty service in the United States Army from September 1978 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  That decision decreased the Veteran's rating for his low back strain to 20 percent from June 1, 2010.  

The Veteran requested a Board hearing in his January 2011 substantive appeal.  He withdrew his hearing request in November 2014 written correspondence.

In a March 2016 decision, the Board held the following: 1) reduction of the rating for service-connected low back strain from 40 to 20 percent, effective June 1, 2010, was proper; and 2) from June 1, 2010, to April 8, 2011, a rating in excess of 20 percent for low back strain is denied.  The Board remanded for a new VA back examination and to re-adjudicate the issues of entitlement to TDIU and a total disability rating after April 8, 2011.  The Veteran appealed the March 2016 holdings that his reduction in disability rating was proper and that he was not entitled to a rating in excess of 20 percent from June 1, 2010, to April 8, 2011.  

In response to the March 2016 Board decision, the Veteran was afforded a VA examination in April 2016.  

In a June 2016 rating decision, the RO assigned a 100 percent rating for the Veteran's low back strain from December 12, 2012, to January 1, 2014, based on surgical treatment requiring convalescence.  That same decision assigned a 40 percent rating for the Veteran's low back strain from January 1, 2014.  A June 2016 supplemental statement of the case (SSOC) denied entitlement to a rating in excess of 40 percent and entitlement to TDIU.  Those decisions did not address entitlement to a rating in excess of 20 percent from April 8 2011, to December 12, 2012.  The Veteran timely appealed the June 2016 SSOC.  

In a May 2017 decision, the Board granted entitlement to TDIU from June 18, 2005, and determined that the April 2016 VA examination was not compliant with Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The Board remanded for a new VA back examination for re-adjudication of the issues of entitlement to a rating in excess of 10 percent from April 8, 2011 to December 12, 2012 and entitlement to a rating in excess of 40 percent from January 1, 2014.  

Also in May 2017, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion to remand the March 2016 Board decision on the basis that the Board failed to provide adequate reasons and bases as to why a decrease was warranted.  

In a September 2017 decision, the Board restored the 40 percent evaluation for lumbar strain from June 1, 2010, to April 8, 2011.  An appeal of that decision is not currently before the Board.  At this time, the Board will not assume jurisdiction over an appeal of entitlement to a rating in excess of 40 percent for lumbar strain from June 1, 2010 to April 8, 2011.    

In summary, in March 2010, the Veteran's rating for low back strain was reduced from 40 percent to 20 percent from June 1, 2010.  Since that time, a 40 percent rating has been reinstated from June 1, 2010 to April 8, 2011, a 20 percent rating has been continued from April 8, 2011 to December 12, 2012, a 100 percent rating has been granted from December 12, 2012 to January 1, 2014, and a 40 percent rating has been granted from January 1, 2014.  The Veteran has not appealed: 1) the September 2017 Board decision that granted reinstatement of a 40 percent rating from June 1, 2010 to April 8, 2011; or 2) the June 2016 rating decision that granted a 100 percent rating from December 12, 2012 to January 1, 2014.  

The only two issues currently before the Board are: 1) entitlement to a rating in excess of 20 percent from April 8, 2011, to December 12, 2012; and 2) entitlement to a rating in excess of 40 percent from January 1, 2014.  


FINDINGS OF FACT

1.  From April 8, 2011 to December 12, 2012, the Veteran's lumbar strain did not improve under the ordinary conditions of life and work and was productive of disability analogous to limitation of flexion to 30 degrees.

2.  From January 1, 2014, the Veteran's lumbar strain is characterized by forward flexion of 25 degrees but not by ankylosis of any part of the spine.


CONCLUSIONS OF LAW

1.  From April 8, 2011 to December 12, 2012, the criteria for a disability rating of 40 percent, but no greater, for lumbar strain have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.344, 4.1-4.14, 4.71a, Diagnostic Code 5237 (2017).

2.  From December 12, 2012, the criteria for a disability rating in excess of 40 percent for lumbar strain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is service-connected for lumbar strain at an initial rating of 10 percent from September 1, 1995, and at a 40 percent rating from April 5, 2007.  In a notification letter dated December 2009, the RO informed the Veteran that it intended to reduce the Veteran's rating to 20 percent.  In a March 2010 decision, the RO decreased the Veteran's rating to 20 percent from June 1, 2010.  The Veteran is appealing that decision.  His rating has been partially restored, such that he is now rated at 40 percent from June 1, 2010 to April 8, 2011, at 20 percent from April 8, 2011 to December 12, 2012, at 100 percent rating from December 12, 2012 to January 1, 2014, and at 40 percent rating from January 1, 2014.  

As described above, there are only two issues currently before the Board: 1) entitlement to a rating in excess of 20 percent from April 8, 2011, to December 12, 2012; and 2) entitlement to a rating in excess of 40 percent from January 1, 2014.  If an increase in severity of disease is ascertainable prior to a year before the filing date, the effective date shall be the date that the increase in severity is discernible.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

Under the current rating criteria, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

Evaluations for intervertebral disc syndrome are to be performed either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Note 6.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

The Veteran is rated at 20 percent from April 8, 2011 to December 12, 2012.  For purposes of rating the Veteran's low back disorder, there is no relevant evidence dated one year prior to April 8, 2011.  An April 8, 2011 VA examiner indicates forward flexion of 40 degrees with pain beginning at 40 degrees, extension of 20 degrees with pain beginning at 20 degrees, lateral flexion of 20 degrees in both directions, and lateral rotation of 30 degrees in both directions.  The examiner states that there is no ankylosis.  Forward flexion of 40 degrees with no ankylosis is consistent with the Veteran's 20 percent rating for this time period.  

The Veteran is rated at 100 percent from December 12, 2012 to January 1, 2014, based on surgical treatment requiring convalescence.  A January 2013 private medical record indicates flexion of 20 degrees and extension of 12 degrees.  A March 2013 private medical record indicates flexion of 59 degrees with pain at the end range, extension of 20 degrees, right side bend of 30 degrees, and left side bend of 18 degrees with pain.  These measurements do not support a rating in excess of 100 percent.  

The Veteran is rated at 40 percent from January 1, 2014.  A May 2016 VA examiner indicates forward flexion of 25 degrees, extension of 25 degrees, lateral flexion of 30 degrees in both directions, and lateral rotation of 30 degrees in both directions.  The examiner states that there is no ankylosis and no IVDS.  The Veteran constantly uses a brace and cane.  These symptoms are consistent with the Veteran's current rating of 40 percent.  

A June 2016 VA examiner indicates forward flexion of 60 degrees, extension of 25 degrees, lateral flexion of 30 degrees in both directions, and lateral rotation of 30 degrees in both directions.  The examiner states that there is no ankylosis or IVDS.  The Veteran regularly uses a brace, cane, and lumbar cushion.  These symptoms also do not support a rating in excess of 40 percent.

When rating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Such inquiry is not to be limited to muscles or nerves.  Limitation-of-motion determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca, 8 Vet. App. at 207.  

By itself, pain throughout a joint's range of motion does not constitute functional loss, but if there is additional pain, the examiner must address any additional loss of motion due to the DeLuca factors.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The April 2011 VA examination supports an 40 percent rating because there was no improvement shown, especially considering DeLuca.  The Veteran reports pain that "began just flare ups [sic]" but now apparently "occurs constantly."  Additional flare-ups are noted, during which the Veteran "can't lay on [his] back and sometimes [he] can't get up out of bed and limitation of the joint" due to pain.  He also experiences stiffness, fatigue, spasms, and decreased motion during flare-ups.  Evidence of incapacitating flare-ups with fatigue and decreased motion with a forward flexion of 40 degrees supports an increased rating under DeLuca.  Thus, the 40 percent rating is restored from April 8, 2011 to December 12, 2012.  

From January 1, 2014, the Veteran is rated at 40 percent, which is the maximum rating available based on limitation of motion.  An additional rating increase under DeLuca or Correia for this time period is unavailable.  See Spencer, 13 Vet. App. at 382; Johnston, 10 Vet. App. at 85.  

In reaching these conclusions, the Board has considered the Veteran's lay statements, including those contained in the April 2011 VA examination and dated as recently as December 2012, which state that the Veteran is receiving injections for back pain.  The Veteran has also stated that he wears a back brace for support.  See November 2011 statement.  Unfortunately, neither pain nor the use of a back brace by themselves support any additional increased rating under the mechanical application of the General Rating Formula for Diseases and Injuries of the Spine.  Additionally, since from April 18, 2011 to December 12, 2012 the Veteran is already being compensated for painful motion under DeLuca, compensating him a second time for the same pain would constitute the prohibited practice of pyramiding.  38 C.F.R. § 4.14.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.


ORDER

From April 8, 2011 to December 12, 2012, entitlement to a rating of 40 percent, but no greater, for lumbar strain is granted, subject to the laws and regulations governing the payment of monetary benefits.

From January 1, 2014, entitlement to a rating in excess of 40 percent for lumbar strain is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


